The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers. We further direct the Clerk to schedule the oral argument in this case for the same future session of the Court when it will hear oral argument in City of Holland v Consumers Energy Co (Docket No. 151053).
Motions for permission to file briefs amicus curiae and briefs amicus curiae regarding these two cases should be filed in City of Coldwater v Consumers Energy Co (Docket No. 151051) only.